         Case
          Case1:18-cv-06471-ER
               1:18-cv-06471-ER Document
                                 Document126-2
                                          122 Filed
                                               Filed01/04/19
                                                     01/28/19 Page
                                                               Page11ofof33

                                                                   USDCSDNY
                                                                   DOCUMENT
UNITED STATES DISTRICT COURT                                       ELECTRONlCAlL Y FILED
                                                                   ·DOC#
SOUTHERN DISTRICT OF NEW YORK
                                                                   DATEF;:::-;l-;-;LE=::D:-:-rf,'/r-:f:r,....,7....,~-0-1.,,...9......
                                                                                                                                   ~-.· -



STATES OF NEW YORK, CONNECTICUT, NEW
JERSEY, RHODE ISLAND, and WASHINGTON, and
COMMONWEALTHS OF MASSACHUSETTS and
VIRGINIA,
                                                                               ORDER
                                     Plaintiffs,

                      -against-                                       18 Civ. 6471 (ER)

UNITED STATES DEPARTMENT OF JUSTICE, and
MATTHEW G. WHITAKER, in his official capacity
as Acting Attorney General of the United States,

                                     Defendants.


CITY OF NEW YORK,

                                     Plaintiff,

                      -against-                                       18 Civ. 6474 (ER)

MATTHEW G. WHITAKER, in his official capacity
as Acting Attorney General of the United States, and
UNITED STATES DEPARTMENT OF JUSTICE,

                                     Defendants.


Ramos, D .J.:

       On November 30, 2018, the Court issued an Opinion and Order granting Plaintiffs'

motion for partial summary judgment, denying Defendants' motion for partial summary

judgment or in the alternative to dismiss, and granting declaratory, mandamus, and injunctive
                                                                                                                                            I
relief. Doc. 114, at 42--43, No. 18 Civ. 6471; Doc. 81, at 42--43, No. 18 Civ. 6474. Pending

before the Court are the parties' requests to modify the mandamus relief ordered by the Court in                                            I
                                                                                                                                            I
                                                                                                                                            I

                                                                                                                                            I
         Case
          Case1:18-cv-06471-ER
               1:18-cv-06471-ER Document
                                 Document126-2
                                          122 Filed
                                               Filed01/04/19
                                                     01/28/19 Page
                                                               Page22ofof33




Paragraph 5 of the "Conclusion" section of its Opinion and Order. Docs. 117, 119, 121, No. 18

Civ. 6471; Docs. 82, 85, 86, No. 18 Civ. 6474.

       Defendants request that the mandamus relief be modified to remove the requirement that

Defendants issue the FY 2017 Byrne JAG award documents without the text of the Notice,

Access, or Compliance Conditions, and instead require Defendants to issue the awards without

enforcement of those conditions, which are already enjoined pursuant to Paragraph 6. Plaintiffs

do not oppose this request, but request a further modification clarifying that acceptance of the

awards will not be construed as acceptance of the enjoined conditions. Defendants likewise do

not oppose this additional modification. The Court agrees with the parties' proposed

modifications and will order them accordingly. See California ex rel. Becerra v. Sessions, No.
                                                                                                   I
                                                                                                   );


                                                                                                   I
                                                                                                   i
17 Civ. 04701 (WHO), 2018 WL 6069940, at *2 (N.D. Cal. Nov. 20, 2018).                             !f
                                                                                                   l
       Plaintiffs also request that Defendants inform them of the expected timing of the           I
                                                                                                   }



disbursement of the Byrne JAG funds. Defendants respond that, in light of the lapse of             I
appropriations to the Department of Justice on December 21, 2018, Defendants cannot estimate       ,
                                                                                                   !
                                                                                                   i
                                                                                                   )1''



when Plaintiffs' Byrne JAG funds will be disbursed until the appropriations are restored and       ,~
                                                                                                   f
Plaintiffs return their executed award letters. The Court will direct Defendants to provide such   I
an estimate upon the occurrence of these events.
                                                                                                   I
                                                                                                   ;
                                                                                                   i
       Accordingly, Paragraph 5 of the "Conclusion" section of the Court's Opinion and Order       I
is hereby modified to read as follows: "Defendants are MANDATED to issue the States' FY
                                                                                                   I
                                                                                                   i
2017 Byrne JAG award documents, and upon acceptance by those jurisdictions, to disburse those

awards as they would in the ordinary course but without regard to the Notice, Access, or
                                                                                                   I
Compliance Conditions. Acceptance of the FY 2017 awards shall not be construed as

acceptance of the enjoined conditions."




                                                 2


                                                                                                   I
          Case
           Case1:18-cv-06471-ER
                1:18-cv-06471-ER Document
                                  Document126-2
                                           122 Filed
                                                Filed01/04/19
                                                      01/28/19 Page
                                                                Page33ofof33



         Upon restoration of appropriations to the Department of Justice and Plaintiffs' acceptance

of the award documents, Defendants are directed to inform Plaintiffs of the expected timing of

the disbursement of their FY 2017 Byrne JAG funds. The Court expects that, upon the

occurrence of these events, Defendants will disburse the funds without further delay.

         The Clerk of the Court is respectfully directed to terminate the motions, Doc. 117 in No.

18 Civ. 6471, and Doc. 82 in No. 18 Civ. 6474.

         It is SO ORDERED.

Dated:     January 4, 2019
           New York, New York
                                                               ~~
                                                                .
                                                             Edgardo Ramos, U.S.D.J.




                                                                                                      f
                                                                                                      I!
                                                                                                      I
                                                                                                      I
                                                                                                      I

                                                                                                      I
                                                                                                      r
                                                                                                      I
                                                                                                      I
                                                                                                      Il

                                                                                                      I
                                                 3
